Flood, J.,
Defendant has filed exceptions to alimony pendente lite in the sum of $25 per week upon the ground that there is no evidence upon which such award can be based.
Admittedly plaintiff’s evidence is largely guess but the award of the court was based upon defendant’s testimony. According to defendant’s income tax report for 1948, the last report available at the time of the depositions, he showed a net income of $1,988.98. In reaching that figure he deducted $939 for depreciation, showing an income before depreciation of $2,877.-99. He made this income out of the operation of a rooming house in which he served meals. He himself got free board and meals at this rooming house. This also apparently was not considered as income in his tax report although he charged his guests from $14 to $22 per week for room and board.
We thus have a situation in which the net income reported by defendant amounted to $87.25 per week, the amount of depreciation which he claimed in his income tax return amounted to $18 per week, and an average figure for the cost of the rent and lodging which he received out of the business which he ran amounted to $18 per week additional. This amounts to an income of $73.25 per week and the court allowed roughly one third of this figure for the wife.
We now feel that we should not charge him with both depreciation and the cost of his board and lodging. The money which he makes is largely the result of the capital invested in this building and therefore he should be allowed the depreciation which he claims when we calculate his weekly earnings. We therefore conclude that his weekly earnings amount to $55.25. The amount of alimony pendente lite awarded to the wife is reduced to $18 per week.
If, as the husband says, the wife is purposely delaying the proceedings in order to collect alimony, *571that situation may be remedied by an application by him to us if a motion for the appointment of a master is not filed promptly after this alimony begins to be paid.
The order for alimony pendente lite heretofore entered is modified by reducing the amount of alimony pendente lite to $18 per week, effective April 13, 1950.